Citation Nr: 1512642	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for lipoma, left side of neck, to include as due to exposure to herbicides.

2.  Entitlement to service connection for squamous cell carcinoma, right side of chest, to include as due to exposure to herbicides.

3.  Entitlement to service connection for multiple myeloma, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran had active service from January 1970 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his Substantive Appeal (VA Form 9), the Veteran requested a hearing before the Board.  However, via an August 2014 written communication, the Veteran withdrew this request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for the disabilities involved in the present appeal, to include as due to exposure to herbicides.  He had service in Vietnam from May 1971 to May 1972, and is thus presumed to have been exposed to herbicides.  A Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (2014).

A veteran is entitled to a presumption of service connection if he is diagnosed as having certain enumerated diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) (2014).  The diseases for which service connection may be presumed due to an association with exposure to herbicide agents consist of chloracne or other acneform diseases consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's disease, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, cancer of the lung, bronchus, larynx or trachea, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma or mesothelioma.  38 C.F.R. § 3.309(e) (2014).  The diseases listed at Section 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(6)(ii).  Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In furtherance of substantiating his claims, the Veteran was afforded a VA examination in March 2011.  The examination report mainly focuses on multiple myeloma, although it documents that the Veteran also reported a history of squamous cell carcinoma, and lipoma removal in 1976 and 2006.  The examiner apparently assessed "multiple myeloma, right upper chest with scar."  Notably, multiple myeloma is a malignant proliferation of plasma cells which are derived from B lymphocytes and is closely related biologically to B-cell non-Hodgkin's lymphoma.  59 Federal Register 5162 (February 3, 1994).  The examiner did not address the etiology thereof and did not address at all the Veteran's claimed lipoma, left side of neck, and squamous cell carcinoma, right side of chest.  The examiner did not have the benefit of reviewing the claims file, or the service treatment records.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Because the examiner did not have the benefit of reviewing the claims file, including the Veteran's service treatment records, the  examination report is based on an inadequate history and must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed lipoma, left side of neck, squamous cell carcinoma, right side of chest, and multiple myeloma, to include as due to exposure to herbicides.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to any electronic records, relevant records must be printed and provided for review.

Based upon a review of the record, the examiner should provide an opinion as to whether the Veteran currently has, or has ever had, multiple myeloma, bearing in mind that presumptive service connection is available for this condition as due to presumed exposure to herbicides.  

Also, based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed squamous cell carcinoma, right side of face, or lipoma, left side of neck, is caused or aggravated by military service, to include herbicide exposure.  

Any evaluations, studies, or tests deemed necessary by the examiner should be performed, and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


